  Case: 1:17-md-02804-DAP Doc #: 3176 Filed: 02/18/20 1 of 6. PageID #: 489291



                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION




 IN  RE    NATIONAL           PRESCRIPTION MDL No. 2804
 OPIATE LITIGATION
                                                  Case No. 17-md-2804

 This document relates to:                        Judge Dan Aaron Polster

 Cabell County Commission v.
 AmerisourceBergen Drug Corporation et al.,
 Case No. 1:17-OP-45053

 City of Huntington, W.Va. v.
 AmerisourceBergen Drug Corp., et al.,
 Case No. 17-OP-45054




         JOINT STIPULATION OF DESIGNATION OF REMAND RECORD
                     PURSUANT TO JPML RULE 10.4(a)

       Pursuant to Rule 10.4(a) of the Rules of Procedure of the United States Judicial Panel

on Multidistrict Litigation (“JPML”), Plaintiffs Cabell County Commission and City of

Huntington, West Virginia and Defendants AmerisourceBergen Drug Corporation, Cardinal

Health, Inc. and McKesson Corporation (collectively, “Defendants”), hereby submit the

parties’ joint stipulation of the contents of the record to be remanded to the U.S. District

Court for the Southern District of West Virginia, and state as follows:

       These cases were pending in Southern District of West Virginia prior to the creation

of the instant multidistrict proceedings.   The JPML subsequently transferred the cases to

this Court for consolidated proceedings as part of in In re: National Prescription Opiate Litig.,

Case No. 1:17-MD-2804 (N.D. Ohio). On January 6, 2020, this Court filed a Suggestion of

Remand with the JPML. See MDL Doc. 3059. The JPML issued a Conditional Remand Order
 Case: 1:17-md-02804-DAP Doc #: 3176 Filed: 02/18/20 2 of 6. PageID #: 489292



including this action on January 14, 2020. See JPML Doc. 6751. As no party objected to the

Conditional Remand Order within seven days of its issuance, it has now taken effect.

       Pursuant to JPML Rule 10.4(a) and the above-referenced remand order, the parties

hereby designate the following items for inclusion in the record on remand:

       A. As required by JPML Rule 10.4(b), all entries in the Southern District of West
          Virginia’s individual case dockets for Cabell County Commission v.
          AmerisourceBergen Drug Corporation et al., Case No. 3:17-cv-01665 and City of
          Huntington, W.Va. v. AmerisourceBergen Drug Corp., et al., 3:17-cv-01362;

       B. All entries in the Northern District of Ohio’s individual case dockets for Cabell
          County Commission v. AmerisourceBergen Drug Corporation et al., Case No. 1:17-
          OP-45053 and City of Huntington, W.Va. v. AmerisourceBergen Drug Corp., et al.,
          Case No. 17-OP-45054 from the date of transfer forward; and

       C. All documents from the Master MDL Docket, No. 1:17-md-2804 (N.D. Ohio), that
          are listed on Attachment A hereto.

       The parties’ stipulation that a particular item (including a court order) may be

included in the contents of the remanded record does not constitute an agreement that the

item is relevant to the remanded proceeding, is the law of the case, or otherwise has any

binding effect in the remanded proceeding. The parties accordingly reserve the right to

challenge in the proceedings on remand the relevance, binding effect, or persuasive value of

any document or filing designated in this stipulation. Further, while the parties were diligent

in reviewing the dockets and making these designations, the parties reserve the right to

present to the transferor court any documents or filings that were inadvertently excluded

from this designation.

       Dated February 18, 2020.                    Respectfully submitted,




                                              2
 Case: 1:17-md-02804-DAP Doc #: 3176 Filed: 02/18/20 3 of 6. PageID #: 489293



THE CITY OF HUNTINGTON                        CABELL COUNTY COMMISSION
By Counsel                                    By Counsel

/s/ Anne McGinness Kearse                     /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse (WVSB No. 12547)        Paul T. Farrell, Jr. (WVSB Bar No. 7443)
Joseph F. Rice                                FARRELL LAW
MOTLEY RICE LLC                               P.O. Box 1180
28 Bridgeside Blvd.                           Huntington, West Virginia 2514-1180
Mount Pleasant, SC 29464                      Tel.: 304-654-8281
Tel: 843-216-9000                             paul@farrell.law
Fax: 843-216-9450
akearse@motleyrice.com                        /s/ Anthony J. Majestro
jrice@motleyrice.com                          Anthony J. Majestro (WVSB No. 5165)
                                              POWELL & MAJESTRO, PLLC
Charles R. “Rusty” Webb (WVSB No. 4782)       405 Capitol Street, Suite P-1200
THE WEBB LAW CENTRE, PLLC                     Charleston, WV 25301
716 Lee Street, East                          Tel.: 304-346-2889
Charleston, West Virginia 25301               Fax: 304-346-2895
Telephone: (304) 344-9322                     amajestro@powellmajestro.com
Facsimile: (304) 344-1157
rusty@rustywebb.com                           Michael A. Woelfel (W.Va. Bar ID 4106)
                                              WOELFEL AND WOELFEL, LLP
                                              801 Eighth Street
                                              Huntington, West Virginia 25701
                                              Tel. 304.522.6249
                                              Fax. 304.522.9282
                                              mikewoelfel3@gmail.com




                                          3
 Case: 1:17-md-02804-DAP Doc #: 3176 Filed: 02/18/20 4 of 6. PageID #: 489294



McKESSON CORPORATION                      CARDINAL HEALTH
By Counsel                                By Counsel

/s/ Jeffrey M. Wakefield                  /s/ Steven R. Ruby
Jeffrey M. Wakefield (WVSB #3894)         Brian A. Glasser (WVSB #6597)
jwakefield@flahertylegal.com              Steven R. Ruby (WVSB #10752)
Jason L. Holliday (WVSB #12749)           Raymond S. Franks II (WVSB #6523)
jholliday@flahertylegal.com               BAILEY GLASSER LLP
FLAHERTY SENSABAUGH BONASSO PLLC          209 Capitol Street
P.O. Box. 3843                            Charleston, West Virginia 25301
Charleston, WV 25338-3843                 Telephone: (304) 345-6555
Telephone: (304) 345-0200                 Fax: (304) 342-1110
                                          bglasser@baileyglasser.com
s/ Geoffrey E. Hobart                     sruby@baileyglasser.com
Geoffrey E. Hobart                        rfranks@baileyglasser.com
Mark H. Lynch
Christian J. Pistilli                     Enu Mainigi
Laura Flahive Wu                          F. Lane Heard III
COVINGTON & BURLING LLP                   Ashley W. Hardin
One CityCenter                            WILLIAMS & CONNOLLY LLP
850 Tenth Street NW                       725 Twelfth Street NW
Washington, DC 20001                      Washington, DC 20005
Tel: (202) 662-5281                       Telephone: (202) 434-5000
ghobart@cov.com                           Fax: (202) 434-5029
mlynch@cov.com                            emainigi@wc.com
cpistilli@cov.com                         lheard@wc.com
lflahivewu@cov.com                        ahardin@wc.com




                                      4
 Case: 1:17-md-02804-DAP Doc #: 3176 Filed: 02/18/20 5 of 6. PageID #: 489295



AMERISOURCEBERGEN DRUG
CORPORATION
By Counsel

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com




                                      5
 Case: 1:17-md-02804-DAP Doc #: 3176 Filed: 02/18/20 6 of 6. PageID #: 489296



                              CERTIFICATE OF SERVICE

      I hereby certify that on February 18, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system. Copies may be obtained through the Court’s

CM/ECF system.

                                                  /s/ Anthony J. Majestro
                                                  Anthony J. Majestro (WVSB No. 5165)
                                                  POWELL & MAJESTRO, PLLC
                                                  405 Capitol Street, Suite P-1200
                                                  Charleston, WV 25301
                                                  Tel.: 304-346-2889
                                                  Fax: 304-346-2895
                                                  amajestro@powellmajestro.com




                                              6
